Citation Nr: 1226855	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June [redacted], 2006, to January 31, 2007.

2.  Entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from February 1, 2007, to September 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1974 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, a skin disorder, a breathing disorder, a sleeping disorder, a digestive disorder, and a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's son, N.A.H., was born on June [redacted], 1988; he turned 18 years old on June [redacted], 2006, and 23 years old on June [redacted], 2011.

3.  A claim for additional benefits for dependent N.A.H. based on school attendance was not received until December 17, 2007; as such, a claim for additional benefits was not received prior to the commencement of the Fall 2006 academic term.

4.  A claim for additional benefits for dependent N.A.H. based on school attendance was received prior to the commencement of the Spring 2007 academic term.


CONCLUSIONS OF LAW

1.  The criteria for additional benefits for dependent N.A.H. based on school attendance during the period from June [redacted], 2006, to January 31, 2007, are not met. 38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2011).

2.  The criteria for additional benefits for dependent N.A.H. based on school attendance during the period from February 1, 2007, to September 1, 2007, are met. 38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Principles

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 3 8 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

Factual Background

The Veteran's son, N.A.H., was born on June [redacted], 1988, as reflected on a birth certificate submitted by the Veteran.  Therefore, N.A.H.'s 18th birthday occurred on June [redacted], 2006, and his 23rd birthday occurred on June [redacted], 2011.

In October 1978, the Veteran was awarded a combined 30 percent rating for his service-connected disabilities.  In March 2000, he filed a "Declaration of Status of Dependents" (VA Form 21-686C) listing his spouse, J.L.C., and a stepson, D.M.N.,  as his dependents.  He filed copies of his marriage license and a birth certificate for D.M.N..

In an August 1987 letter, the RO notified the Veteran that his dependents had been added to his award.  The letter notified him that any change in the number or status of his dependents must be reported promptly to VA, and the Veteran was advised to read the enclosed VA form 21-8764.

In July 1988, the Veteran filed a copy of N.A.H.'s birth certificate with the RO.  In an August 1988 letter, the RO notified the Veteran that an additional dependent had been added to his award.  This letter also notified him that any change in the number or status of his dependents must be reported promptly to VA, and the Veteran was advised to read the enclosed VA form 21-8764.

In March 1998, the RO notified the Veteran that he had been receiving payments for a child who would reach the age of 18 shortly.  He was advised that dependent payments would be discontinued on May 4, 1998, D.M.N.'s 18th birthday, unless the Veteran submitted evidence to establish D.M.N.'s continuing dependency.  The letter informed the Veteran that payments for a child between the ages of 18 and 23 may be made if the child is pursuing a course of instruction approved by the VA, provided the child was unmarried.  The Veteran was furnished a form to request continued payments based on school attendance.  In September 1998, the Veteran returned the VA form 21-674c with a copy of D.M.N.'s college transcript, and D.M.N. was listed as a schoolchild dependent on the Veteran's award from June 1, 1998, through June 1, 2000-the date D.M.N. was scheduled to graduate.

In February 2000, the Veteran submitted a Status of Dependents Questionnaire on which he indicated that his son, D.M.N., was continuing to attend school.  He also listed N.H. as a dependent.  

In February 2006, the RO sent the Veteran a letter informing that his award would be reduced on June [redacted], 2006-the date that N.H. turned 18 years old.  The letter asked the Veteran to inform VA right away if there was any change in the status of his dependents.

In August 2006, the Veteran submitted a Notice of Disagreement with another rating decision to the RO.  This statement from the Veteran contained no information regarding N.H. or dependency benefits.  Also in August 2006, in connection with another claim, the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs.  This form also contained no information from the Veteran regarding N.H. or dependency benefits.  

On December 10, 2007, the Veteran submitted a Notice of Disagreement with another rating decision to the RO.  This statement from the Veteran contained no information regarding N.H. or dependency benefits.  Also on December 10, 2007, the Veteran submitted a claim for service connection for several disorders.  This statement contained no information regarding N.H. or dependency benefits.

In a statement date-stamped as received by the RO on December 17, 2007, the Veteran remarked that he had previously been sent a notice when his son, N.H., graduated from high school in June 2006.  He said he filled out a form and sent a copy of N.H.'s acceptance to college.  With this December 2007 statement, the Veteran submitted a VA form 21-674 for N.A.H..  He included a copy of N.A.H.'s college transcript, which showed that he had been attending classes since fall 2006.

In an April 2008 decision, the RO granted dependent benefits for N.A.H. based on school attendance payable from September 1, 2007.

In June 2008, the Veteran stated that he submitted a form along with N.A.H.'s acceptance letter to college to VA right after N.A.H.'s June 2006 graduation from high school.

In October 2008, D.R.S., director of the Madison County Veterans Service Agency (MCVSA), remarked that he had known the Veteran since 1994.  He stated that he recalled the Veteran informing him in August 2006 that he had completed the dependent child school attendance form and had submitted it with a letter of acceptance from college.  D.R.S. recalled telling the Veteran that he should be submitting everything through MCVA so that they would have a copy in their file.

N.A.H. remarked in October 2008 that in June 2006, he received his letter of college acceptance and gave it to his mother.  He said that his mother mailed it along with his transcript.

J.L.H., the Veteran's spouse, stated in October 2008 that previously the Veteran filled out a form indicating that N.A.H. would be attending college after completing high school.  J.L.H. stated that she was the person who put the envelope in the mail to VA.

Analysis

In the current appeal, the Veteran has alleged that a form documenting N.A.H.'s school attendance was mailed to the RO within a year of N.A.H.'s 18th birthday.  Specifically, he has asserted that the form was mailed in June 2006, after N.A.H. graduated from high school.  However, the first form of record which gives any indication that the Veteran sought additional compensation benefits for N.A.H., based upon school attendance, is date stamped December 17, 2007-over 18 months after N.A.H. turned 18 years old.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the U.S. Postal Service falls under the presumption of regularity for business documents. 

With all due respect to the Veteran, his spouse, his son, and D.R.S., the Board finds that their mere assertion that the proper form was mailed to VA in June 2006 is not sufficient to rebut the presumption of regularity in the administrative process.  As noted herein, there is a presumption of regularity with respect to the U.S. Postal Service.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ('[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.'); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  It is presumed, therefore, that if the form was indeed mailed in June 2006 as alleged by the Veteran, the U.S. Postal Service delivered the letter, and that the RO filed the form in the Veteran's claims folder.  No such letter is of record.

VA is not required to "prove" that the Veteran did mail the letter.  Rather, as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  No copy of the allegedly sent letter has been provided.  No proof of postage of the allegedly sent letter has been provided.  No return receipt has been provided.

The Board additionally notes that the Veteran submitted other documents to VA during the time period in question without mentioning N.A.H.'s school attendance or dependency status (see Veteran's August 2006 Notice of Disagreement, August 2006 submission of VA form 21-4142, December 2007 additional claims, and December 2007 Notice of Disagreement).  The fact that the Veteran submitted-and the RO received-other documents during the time period in question weighs against the Veteran's assertion that he submitted a request for additional benefits for N.A.H. based on school attendance prior to December 17, 2007.  

The Board thus finds that the applicable VA form 21-674 was first received by VA on December 17, 2007-over 18 months after N.A.H.'s 18th birthday.  As such, additional benefits for N.A.H. based on school attendance are not warranted dating from N.A.H.'s 18th birthday.  See 38 C.F.R. § 3.667(a)(1).

However, the Board points out that compensation may be paid based on a course of instruction at an approved education institution which began after a child's 18th birthday if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (emphasis added).  The VA form 21-674 submitted by the Veteran is date stamped as received by VA on December 17, 2007.  One year prior to that date is December 17, 2006.  A college transcript reflects that N.A.H. was enrolled in classes in Spring and  Fall Semesters 2007.  As the application for benefits was received within a year of the beginning of Spring Semester 2007, the Veteran is entitled to additional benefits for N.A.H. based on school attendance dating from February 1, 2007-the first day of the month following commencement of Spring Semester 2007.  A date prior to February 1, 2007, is not warranted, as the VA form 21-674 was not received within a year of the commencement of Fall Semester 2006.


ORDER

Additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June [redacted], 2006, to January 31, 2007, are denied.

Additional compensation benefits for the Veteran's son, N.H., based upon school attendance during the period from February 1, 2007, to September 1, 2007, are granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


